Title: To George Washington from Major General William Phillips, 31 August 1778
From: Phillips, William
To: Washington, George


          
            Sir
            Cambridge [Mass.] August 31st 1778
          
          I have received your very polite letter dated from White plains the 16th instant
            enclosing a letter to me from Sir Henry Clinton of July the 18th.
          I return you, Sir, my very sincere thanks for the obliging manner with which you
            explain your not being able to grant me passports to go to New York, and am sure if you
            imagined it proper for you to do, I should not fail of procuring them.
          I certainly much wish to go to New York, my private Affairs are in some confusion—I
            have not heard from Europe of Twelve Months—have not been able to write particularly
            since near that time—And you will, Sir, easily imagine that under this description and
            in this Situation I am anxious to have A free communication by letter with my Friends
            and Family.
          I will take a liberty with you, Sir, which I trust your good nature will excuse—It is
            to request your opinion whether the Congress would grant me Passports if I desired it—I
            will be free to own to you, Sir, of whose liberality of Sentiment I have no doubt, that
            I should make the request without hesitation were I in any degree led to suppose it
            would be granted, but it would hurt my mind to ask a favour and be refused.
          I ask your pardon for giving you this trouble which the ingenuous Character you bear,
            in part, causes—If it is not improper for you to answer me, I may hope you will—at any
            rate have the goodness to excuse the liberty I have taken.
          If there is nothing in the enclosed letters which Should prevent their being forwarded
            I will beg you will allow of it. I have the honour to
            be,  Sir, with very great personal respect Your most obedient and
            very humble Servant
          
            W. Phillips
          
        